COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH 
 
                                                 NO.
2-10-034-CV
REGINALD TIDWELL                                                                         APPELLANT
 
                                                             V.
 
XERXES CAMA                                                                                    APPELLEE
 
                                                        ----------
              FROM COUNTY COURT AT LAW NO. 2 OF
DENTON COUNTY
                                                        ----------
                    MEMORANDUM
OPINION[1] AND
JUDGMENT
                                                        ----------
On May 7,
2010, we notified appellant that his brief had not been filed as required by
rule 38.6(a) of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a motion reasonably explaining the
failure to file a brief and the need for an extension.  See Tex. R. App. P. 42.3.  We have not received any response.
Because
appellant=s
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).




 
PER
CURIAM                 
 
 
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
 
DELIVERED:  May 27, 2010
 




[1]See Tex. R. App. P.
47.4.